Broyles, C. J.
1. The alleged newly discovered evidence was impeaching in its character, and the most important part of it was met by counter-evidence from the State. It does not appear that the judge abused his discretion in overruling the ground of the motion for a new trial based upon the alleged newly discovered evidence.
2. The venue of the crime was sufficiently proved.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.